Admiral H. R. Nieman, Jr.            Opinion No. C-656
   Executive Director
   State Building Commission            Re:   Construction of the term
~. Austin, Texas                              "museum building", as used
                                              in Item "14" of the appro-
                                              priation in House Bill 12
                                              of the 59th Legislature
  Dear Admiral Nieman:                        to the Building Commission.
            You have requested an opinion of this office on the
  following question:
            "Does the term Ia museum building' limit        the expendi-
       ture of funds appropriated in this act to the        construction
       of a single structure museum and preclude the        expenditure
       of appropriated funds for the construction of        a museum con-
       sisting of more than one structure?”
            House Bill 12 of the 59th Legislature, (The General
  Appropriation Bill) Regular Session, under the heading
  "BUILDING CGMMISSIOR" appropriated for the year ending August 31,
  1967 the sum of $500,000 as follows:
            “14.  For the construction of a museum building
       at Washington State Park, including architectural fees,
       site development, and necessary equipment.
            !'Noneof the furds appropriated above for construc-
       tion of a museum building at Washington State Park may be
       expended until $200,000 is received from private or local
       sources for the same           Compliance with this paragraph
       shall be evidenced---'with
                          by f           the State Comptroller
       an affidavit showing the receipt of such private or local
       contributions for that ur ose prior to the award of any
                              4kii.
       contract for such construe       It is further provided
       that the Building Commission, prior to letting contracts
       for the construction of this buildi+   shall seek the ad-
       vice of the Legislative Budget Board. ' (Emphasis added.)
            Your letter further suggests that this question has
  arisen because there has been some concern expressed among




                               -3174-
     Admiral H. R. Rlelaan,Jr., page 2 (C-656)


     individuals interested In Washington State Park who desire to
     treat the entire park as a museum, rather than the constructIon
     of a ~single structure for this purpose, so as to allow the re-
     habilitation, restoration and/or repair of buildfags presently
     In existence In the park.
               We are of the opinion from the reading of the above
     provisions of the General Appropriation Bill, that the language
     used is plain and unambiguous in its meaning, and in such case
     the law will be applied and enforced as it reads, regardless of
     policy, fairness or justice of Its
     108 Tex. 167, 188 S.W. 103 (1916);
     Insurance Co., 109 Tex. 29 is , 206 6.
         lm 110 T    309, 220 S.W. 66 (1920
     @k588,,' 25?i.Y. 2d g8\(1952).
               Rach of the three words “a museum building” clearly
     carry 8 single meaning, and when coppled with the condition that
     donations in the sum of $200.000 must be raised before the
     appropriation may be expended:“for construction of a museum build-
\    &”   further buttress this conclusion.
               “A, ‘museum’ is ‘a repository or a collection  of natural,
     stiientiflc.or literary curioaltleo or ablecta   a? interest. or of
     works of art. I Webster.” R&te
     Society, 85 corn-.289, 82 A. 5bl,
                  Taken together, these three words ‘a museum building”
    i have   the plalp   and unambiguous meaning of a single Hzucture for
     the repository or collection of,natural , scientif$o, or literary
     curiosities      or objects of interest, or of works of art.
               You are therefore advised that we are of the opinion
     that the phrase “a museum building” means a single structure or a
     closely connected complex for museum purpos.es,and that none of
     the funds appropriated may be~ufillsed for the purpose of rehabili-
     tating, restoring or repairing any of the historic buildings and/or
     facilities now located at Washington State Park.
Admiral Ii.R. Nieman, Jr., page 3(c-656)


                          SUMMARY

         The phrase 'a museum building" means a single
    structure or a closely connected complex for museum
    purposes, and none of the funds appropriated may be
    utilized for the purpose of rehabilitating, restoring
    or repairing any of the historic buildings and/or
    facility now located at Washington State Park.
                               Very truly yours,
                               WAGGCNBR CARR
                               Attorney General


                               By:


JPC:mla
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Alan Minter
John Banks
Linward Shivers
APPROVED F'CRTHE ATTORNEY GENERAL
By: T. B. Wright




                           -3176-